        Case 1:20-cv-00757-ELR Document 86 Filed 11/11/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

RULTZ E. RAYMOND,                        )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )        CIVIL ACTION FILE NO.
                                         )        1:20-CV-00757-ELR-RDC
TRANS UNION, LLC et al..,                )
                                         )
      Defendant.                         )

                          NOTICE OF APPEARANCE

      Pursuant to Local Rule 83.1D(1), the undersigned hereby enters his

appearance as counsel for Plaintiff Rultz E. Raymond in the captioned case.

      This 11th day of November, 2020.

 MCRAE BERTSCHI & COLE LLC                   /s/ Craig E. Bertschi
 1872 Independence Square, Suite D           Craig E. Bertschi
 Dunwoody, Georgia 30338                     Georgia Bar No. 055739
                                             ceb@mcraebertschi.com
 Counsel for Plaintiff                       678.999.1102




                                      -1-
